Citation Nr: 1100238	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for cervical spondylosis.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for status-post sarcoma removal and residual scar of the 
right inner thigh.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987 
and from October 2004 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the Veteran requested a Board hearing in his 
substantive appeal dated in November 2007.  In July 2008, the 
Veteran asked for a hearing before a decision review officer 
(DRO) at the RO instead of a Board hearing.  The DRO hearing was 
held in September 2008.  There has been no further request for a 
Board hearing.  

The issue of entitlement to an increased initial rating for 
status-post sarcoma removal with residual scar of the right inner 
thigh is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected cervical spondylosis is 
manifested by limitation of forward flexion to no worse than 
31 degrees with pain but by no additional decrease in the range 
of motion of the cervical spine due to pain, fatigue, weakness, 
or lack of endurance after repetitive use and by no ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
service-connected cervical spondylosis have not been met or 
approximated.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veteran s Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran  status; (2) existence of a disability; (3) 
a connection between the Veteran 's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

Here, prior to the initial adjudication of the Veteran's claim in 
May 2007, the Veteran was provided adequate VCAA notice with 
regard to the underlying claim for service connection for a 
cervical spine disability.  Following the May 2007 grant of 
service connection for cervical spondylosis and assignment of a 
10 percent evaluation, effective from July 2, 2006, the Veteran 
challenged (e.g., filed a timely appeal with respect to) the 
initial evaluation date assigned to his now service-connected 
neck disability.  In Dingess, the Court held that, in cases, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated.  It has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because an initial evaluation has been assigned with regard 
to the issue on appeal, VA's duty to notify in this case has been 
satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's VA Medical Center (VAMC) treatment records and 
private treatment records and also provided VA examinations in 
November 2006 and December 2008.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate for rating purposes.  The VA 
examiners reviewed the claims file either before or immediately 
after the examinations and provided thorough assessments of the 
severity of the Veteran's cervical spine disorder.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination for the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance.  According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. § 4.45 state that, when evaluating 
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination and pain on 
movement.  

The intent to the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

The Veteran's service-connected cervical spine disability is 
rated under Diagnostic Code 5242, pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula).  
Under the General Formula, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical spine.  
A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

Also, any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

In the present appeal, the Veteran asserts that his 
service-connected cervical spondylosis is worse than contemplated 
by the currently assigned 20 percent rating.  To obtain the next 
rating of 30 percent, the Veteran would have to demonstrate 
forward flexion of his cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  

Ankylosis is the "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health (4th ed. 1987) 
at 68).  Although the range of motion of the Veteran's cervical 
spine is decreased, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  Because the Veteran is able to move his cervical 
spine, it is not immobile by definition.  Clearly, therefore, 
ankylosis is not shown.  

A VA treatment note dated in July 2005 showed that active flexion 
of the cervical spine was to 31 degrees.  A private treatment 
note from the same month revealed cervical range of motion within 
normal limits.  In an April 2006 VA note, forward flexion of the 
cervical spine was to 35 degrees.  Upon VA examination in 
November 2006, flexion was to 45 degrees, and the examiner noted 
there was no additional limitation of motion on repetitive use of 
the joint due to pain, fatigue, weakness, or lack of endurance.  
During the December 2008 VA examination, forward flexion of the 
cervical spine was to 43 degrees.  There was no decrease in range 
of motion or fatigue after repetitive use.  Clearly, this medical 
evidence shows that forward flexion of the Veteran's cervical 
spine has not been limited to 15 degrees or less at any time 
during the appeal period.  Thus, a 30 percent rating is not 
warranted under the General Formula.  

The Board acknowledges that the Veteran has reported that his 
cervical spine disability has worsened over recent years and 
causes functional impairment.  During his December 2008 VA 
examination, the Veteran stated that he has pain when mowing the 
lawn due to the vibration and shaking of the lawnmower.  He also 
stated that he drives a garbage truck and has more neck pain 
since beginning this job.  During his DRO hearing, he testified 
that he both drives and loads the truck.  On at least one 
occasion, he had to leave work early due to neck pain.  He 
previously worked at a lumbar yard, which required frequent 
lifting that he can no longer perform.  He also testified that he 
suffered stiffness for two weeks after playing kick-ball several 
weeks prior to the hearing. 

The Board does not doubt that the Veteran's cervical spine 
disability causes pain.  However, the medical evidence of record 
supports the proposition that the symptomatology associated with 
his disability has not approached the level which would allow for 
the assignment of a 30 percent rating for any period since he 
filed his claim.  In addition, the Board has considered whether 
an increased disability rating is warranted for the Veteran's 
cervical spine disability based on functional loss due to pain, 
weakness, excess fatigability, incoordination and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.49, and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Importantly, 
the Veteran has been repeatedly found not to exhibit any 
additional limitation of motion of his cervical spine due to 
pain, fatigue, weakness, or lack of endurance after repetitive 
use.  Thus, the Board concludes that the Veteran's painful motion 
is contemplated by the currently assigned 20 percent evaluation 
for his service-connected cervical spondylosis and that the 
assignment of a higher disability rating based on the DeLuca 
factors is not warranted.  

The Board acknowledges that the Veteran has complained of 
numbness of the upper extremities associated with his cervical 
spondylosis.  During the November 2006 VA examination, the 
Veteran stated that his neck pain recently began going down his 
right arm.  He complained of weakness and paralysis in the right 
arm.  An examination revealed no motor or sensory loss, a 
negative Babinski sign and normal cranial nerve function on the 
right side.  The Veteran complained of pain extending down the 
right arm into the right hand during the December 2008 VA 
examination.  The Veteran stated that the pain was also in the 
left arm.  The VA examiner summarized the results of several 
prior diagnostic tests, which included an April 2006 
electromyogram and nerve conduction study.  These tests revealed 
old right C6 radiculopathy with minimal denervation and no 
electrodiagnostic evidence of carpal tunnel syndrome, tardy ulnar 
palsy or neuropathy in the right upper extremity.  However, the 
December 2008 VA examiner did not note any objective evidence of 
radiculopathy or neurological impairment upon examination.  

Furthermore, and of particular significance to the Board in this 
matter is the fact that, in a July 2009 rating action, the RO 
denied service connection for numbness of the upper extremities 
(claimed as cervical radiculopathy), asserted to be secondary to 
the service-connected cervical spondylosis.  After receiving 
notice of that decision, the Veteran failed to initiate an appeal 
of those denials.  Accordingly, the Board finds that the 
assignment of a separate rating for neurological impairment of 
either upper extremity is not warranted.  

Also, the medical evidence of record does not show that the 
Veteran's service-connected cervical spondylosis has resulted in 
incapacitating episodes requiring treatment by a physician or 
bedrest as prescribed by a physician.  Thus, a higher rating 
under the appropriate diagnostic code which rates impairment 
resulting from intervertebral disc syndrome is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, including Note 1 
following Diagnostic Code 5243.  

Thus, the Board finds that an evaluation higher than the 
currently-assigned 20 percent evaluation for the 
service-connected cervical spondylosis is not warranted at any 
time during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  For reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating for his service-
connected cervical spondylosis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

Moreover, in cases where either a claimant or the evidence of 
record suggests that a schedular rating may be inadequate, the 
Board must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In this regard, the Board acknowledges that, in the 
present case, the Veteran has some functional impairment as a 
result of his service-connected cervical spine disability, which 
prevents him from taking employment requiring heavy lifting; 
however, the Veteran is currently employed full time.  The Board 
has been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected cervical 
spine disability.  Hospitalization has not been shown to be 
necessary.  The medical evidence fails to demonstrate that the 
symptomatology is of such an extent that application of the 
ratings schedule would not be appropriate.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  


ORDER

Entitlement to an increased initial rating for service-connected 
cervical spondylosis, currently evaluated as 20 percent 
disabling, is denied.  


REMAND

In a November 2010 statement, the Veteran's representative 
asserts that the most recent VA examination of the 
service-connected residuals of sarcoma removal from the right 
inner thigh, including scarring, which was conducted in December 
2008, is inadequate.  Thus, the representative argues that a 
remand of the Veteran's claim for an increased rating for this 
disability is warranted in order to accord him the opportunity to 
undergo a new and adequate VA examination.  The Board agrees that 
a remand of this issue-for additional evidentiary development 
(including, in particular a new and adequate VA examination)-is 
necessary.  

In this regard, the Board notes that the Veteran believes that 
the scar on his right inner thigh warrants an evaluation higher 
than the currently-assigned 10 percent rating.  In the June 2007 
notice of disagreement, the Veteran complained of pain and 
numbness in the surgical area.  In the November 2007 substantive 
appeal, the Veteran complained of pain when sitting, especially 
on hard surfaces and pain when getting in and out of his work 
truck.  He also described a pulling and tight sensation in the 
right side of his groin due to the scar and explained that he is 
unable to wear undergarments because they come into contact with 
the scar and cause pain and sores.  Significantly, the Veteran 
asserted that his scar is the size of a football and extends from 
his groin area down his inner right thigh.  

While at the December 2008 VA examination, the examiner noted the 
presence of a large well healed surgical scar, which was 
primarily smooth, he did not otherwise describe the scar.  The 
Board agrees that this examination is incomplete and inadequate 
for rating purposes.  The rating criteria pertaining to scars 
other than the head, face or neck, provide for evaluation of 
scars based upon numerous manifestations, including their size, 
depth, whether they cause limitation of motion or function, as 
well as instability and pain.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801 & 7805 (2010).  The December 2008 examination did not 
adequately address these criteria, particularly the size of the 
scar and the effect of the scar on range of motion of the right 
thigh.  Upon remand, the Veteran's right inner thigh scar should 
be evaluated under these criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the current severity of the service-connected 
status-post sarcoma removal and residual scar 
of the right inner thigh.  The claims folder 
should be sent to the examiner for review in 
conjunction with the examination, and the 
examiner's review of the claims folder should 
be annotated in the examination report.  

All indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to offer a detailed 
description of the severity of the right 
inner thigh scar, including its size in 
inches or centimeters and whether the scar 
affects range of motion of the right thigh 
(and, if so, to what extent).  

2.  Thereafter, the issue of entitlement to a 
disability rating in excess of 10 percent for 
status-post sarcoma removal and residual scar 
of the right inner thigh should be 
readjudicated.  If such action does not 
resolve the claim, a supplemental statement 
of the case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to the Board for further appellate 
review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


